Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3,5-7 have been amended and claims 2, 4, 9-10 are canceled. Currently, Claims 1, 3, 5-8 and 11 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first and second major surfaces" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 , 3,5-6, and  8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaven, AU2007222236 in view of Satoru, JPS578082A.
Regarding claim 1, Flavein discloses an inner layer having opposed first and second major surface (an inner layer of element 1 having a first and second major surfaces defined as top and bottom surfaces), and an outer layer comprising a second material arranged on at least portion of the inner layer (mesh fabric portions 2,and 6, Fig 1), wherein the outer layer is a non-grinding layer substantially free of abrasive particles. (page 6, lines 32-33).

    PNG
    media_image1.png
    683
    1420
    media_image1.png
    Greyscale

However, Flavein does not disclose wherein the inner layer comprise: a plurality of sheets of circular nonwoven fabric , wherein the plurality of sheets comprises a plurality of first nonwoven fabric sheets and a plurality of second nonwoven fabric sheets, wherein the plurality of first nonwoven fabric sheets comprise abrasive particles , and wherein the plurality of second nonwoven fabric sheets are free of abrasive material; and wherein the second nonwoven fabric sheets are arranged on at least a portion of the first nonwoven fabric sheets wherein the plurality of sheets are stacked such that the plurality of second nonwoven fabric sheets is adjacent to the plurality of first nonwoven fabric sheets, wherein the plurality of sheets are configured such that the plurality of first nonwoven fabric sheets is placed between two pluralities of second nonwoven fabric sheets; the outer layer comprising a hardened second nonwoven material.
Satoru teaches a plurality of non-woven abrasive portions 1 and a plurality of non-woven non-abrasive portions 2 (reinforcing sheet) which are thermocurable (translation paragraph 0002 and Fig 3)

    PNG
    media_image2.png
    515
    919
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the inner layer disclosed by Flavein to have further incorporated a plurality of non-woven abrasive sheets and a plurality of non-woven non abrasive sheets having outerlayer comprising a hardened second nonwoven material as taught by Satoru in order to provide a low water absorption and increased durability by having a plurality of non-woven layers having hardened material.
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the plurality of sheets are configured such that the plurality of first nonwoven fabric sheets is placed between two pluralities of second nonwoven fabric sheets , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art which provide higher tensile strength and increase strength of the polishing stack. 
Regarding claim 3,  Flavein in view of Satoru discloses each and every limitation set forth in claim 1.  Furthermore, Satoru teaches the first plurality of sheets comprises organic fibers and a polymer binder. (resin binder and for instance rayon natural fiber translation page 3 , 86-90 ) 
Regarding claim 5,  Flavein in view of Satoru discloses each and every limitation set forth in claim 1.  Furthermore, Satoru teaches the second plurality of sheets further comprises a hardenable resin (translation page 4 paragraph 0002, 146-148)  However, Flavein in view of Satoru fails to disclose  a hardening agent. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a hardening agent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and wherein it would have been obvious known material to expedite curing process of the resin.
Regarding claim 6, Flavein in view of Satoru discloses each and every limitation set forth in claim 1.  Furthermore, Satoru teaches the first plurality of sheets comprise a first nonwoven material and the second plurality of sheets comprise a second nonwoven material. (the abrasive base cloth made of nylon , polyester, rayon natural fiber  and the reinforcing sheet made of unstretched or low stretchable polyester, polyethylene-based fiber, translation paragraph 0002) 
Regarding claim 8, The prior art teaches and suggest an apparatus which has the claimed structure and then would have the natural steps of using an method as recited by applicant because the same claimed structure can clearly be used in the manner recited in the claim since the structure for practicing the invention is present. It would have been obvious at the time of invention to have used Flavein which teaches the an  outer layers arranged on substantially on a surface of the inner layer with nonwoven fabric sheets of one being abrasive another being non-abrasive and Satoru teaching a plurality of stacked nonwoven layers would be an obvious replacement modification which would yield a predictable result at the time of the invention. Furthermore, one of ordinary skill in the art would have .
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, US20140038502 in view of Flaven, AU2007222236 and further in view of Satoru, JPS578082A .
Regarding claim 7, Nakayama discloses providing a plurality of sheets of circular nonwoven fabric (Elements 1, Fig 2), wherein the plurality of sheets comprise a first nonwoven fabric and a second nonwoven fabric (paragraph 0061), wherein the first nonwoven fabric is impregnated with a grind compound comprising ceramic abrasive particles (wherein at least one of the first nonwoven fabric is impregnated with ceramic abrasive particles; paragraphs 0062-0063); wherein the first nonwoven fabric comprises nonwoven fibers,  (Paragraph 0063 ) stacking the nonwoven fabric sheets on a shaft (Shaft 6, Fig 2) arranging the stacked nonwoven fabric sheets in a retaining fixture (retaining fixture comprising flanges 4 and 5, Fig 2); and compressing and hardening the stack of nonwoven fabric sheets (Fig 2 and paragraph 0068-0069), thereby forming a compressed laminate(Fig 2). 
However, Nakayama does not disclose the second nonwoven fabric is substantially free of abrasive particles; and wherein the second nonwoven fabric sheets are arranged on at least a portion of the first nonwoven fabric sheets wherein the plurality of sheets are stacked such that the plurality of second nowoven fabric sheets is adjacent to the plurality of first nonwoven fabric sheets, wherein the plurality of sheets are configured such that the plurality of first nonwoven fabric sheets is placed between two pluralities of second nonwoven fabric sheets and wherein one of the second nonwoven fabric sheets is arranged on substantially all of a first and second major surfaces; wherein the compressed laminate comprises the second nonwoven fabric on an outer surface.
Flaven discloses an abrasive disc having fabric layers (2-6, Fig 1) comprising layers with abrasive and non-abrasive.(Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive articles disclosed by Nakayama to have 
Satoru teaches a plurality of non-woven abrasive portions 1 and a plurality of non-woven non-abrasive portions 2 (reinforcing sheet) which are thermocurable (translation paragraph 0002 and Fig 3)

    PNG
    media_image2.png
    515
    919
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the inner layer disclosed by Flavein to have further incorporated a plurality of non-woven abrasive sheets and a plurality of non-woven non abrasive sheets having outer layer comprising a hardened second nonwoven material as taught by Satoru in order to provide a low water absorption and increased durability by having a plurality of non-woven layers having hardened material.
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the plurality of sheets are configured such that the plurality of first nonwoven fabric sheets is placed between two pluralities of second nonwoven fabric sheets , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art which provide higher tensile strength and increase strength of the polishing stack. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, US20140038502 in view of Flaven, AU2007222236 and further in view of Satoru, JPS578082A and further in view of Ohtsubo, WO9727029.
Regarding claim 11, Nakayama in view of Flaven and further in view of Demetriades discloses each and every limitation set forth in claim 11. However, Nakayama in view of Flaven and further in view of Satoru does not explicitly disclose die cutting the compressed laminate to produce a circular disc.
Ohtsubo teaches it is most common to individual discs are die cut from a compressible and flexible sheet substrate. (page 1 2nd paragraph lines 8-11)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakayama in view of Flaven and further in view of Satoru to have incorporated die cutting the circular nonwoven fabrics from a laminate as taught by Ohtsubo in order to create desired shape for mass production of the nonwoven circular shapes.
Response to Arguments
Applicant’s arguments, see pages7-8, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1,3, 5-8, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Flaven, AU2007222236 and further in view of Satoru, JPS578082A .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723